Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter

The numbering of original claim 1 is renumbered.  Claims 2-40 have been canceled, and NEW claims 41-54 have been added.

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest filed claim amendments and corresponding remarks (dated 02/09/2022) persuasive to overcome rejection of the claims over the currently- applied prior art reference(s) and/or any other reasonable rejection of the claims over additional candidate prior art, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that Applicant’s latest amendments to the independent claims are considered persuasive to overcome the current rejection of the claims over prior art.  The Office also notes that none of the currently applied prior art references, nor any other candidate prior art reference, either individually or in combination, expressly and sufficiently discloses a combination of features recited by independent claims 1 and 41as a whole, and in particular the recited / amended feature{s} of the method further comprising the recited features / limitations of “on the second network connection, the intermediate network node sending the wherein sending the output data stream to the second network node comprises routing the output data stream of a first data stream type over a first type of network connection between client network nodes of users who are copresent in the virtual area; 
responsive to an event that satisfies a switching predicate, ascertaining the second type of network connection between client network nodes of users who are copresent in the virtual area, wherein the first and second types of network connections are different, and the switching predicate is based on one or more of a count of client network nodes of users who are copresent in the virtual area, one or more types of data streams being communicated between client network nodes of the copresent users, bandwidth capabilities of client network nodes of the copresent users, attributes of the virtual area, and network latencies experienced by client network nodes of the copresent users;
responsive to a determination that a network connection of the second type currently exists, routing one or more data streams of the first data stream type over the second type of network connection between client network nodes of users who are copresent in the virtual area, and tearing down the one or more corresponding network connections of the first type; and responsive to a determination that the second type of network connection currently does not exist, establishing one or more network connections of the second type, and routing one or more data streams of the first data stream type over the established second type of network connection between client network nodes of users who are copresent in the virtual area.....’ – in combination with other recited elements of the claim, and the independent claims are thus considered allowable over prior art.  


The Office has also considered Applicant’s associated remarks dated 02/09/2022, noting that the latest claim amendments to independent claim 1 incorporates relevant features / limitations of the allowed parent/co-related application (Application 15/696,135, now Patent 10,724,144) [Remarks: par 1-5, pg. 6].  Hence, the independent claim 1 (and similarly independent claim 40), and their respective dependent claims, are considered allowable for generally the same reasons / rationale as those given to its parent application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451